IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0271
                               Filed May 12, 2021


IN THE INTEREST OF V.C.,
Minor Child,

R.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Scott County, Christine Dalton,

District Associate Judge.



       A father appeals the juvenile court order terminating his parental rights.

AFFIRMED.



       Barbara E. Maness, Davenport, for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Jennifer Olsen of Olsen Law Firm, Davenport, attorney and guardian ad

litem for minor child.



       Considered by Mullins, P.J., Schumacher, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


DANILSON, Senior Judge.

         A father appeals the juvenile court order terminating his parental rights. The

juvenile court did not abuse its discretion by denying the father’s motion for a

continuance. There is clear and convincing evidence in the record to support

termination of the father’s parental rights, and termination is in the best interests

of the child. We affirm the decision of the juvenile court.

         I.     Background Facts & Proceedings

         R.M. is the father of V.C., who was born in 2013.1 The child was removed

from the father’s care on November 8, 2018, after the father and child were

discovered living in a crack house. The child tested positive for cocaine and the

father provided a diluted urine sample. The child was placed with an adult sibling.

         On February 7, 2019, the child was adjudicated to be in need of assistance

(CINA), pursuant to Iowa Code section 232.2(6)(c), (g), (n), and (o) (2018). The

father completed a substance-abuse treatment program but soon relapsed. He

was inconsistent in keeping in contact with the Iowa Department of Human

Services (DHS); sometimes going for long stretches of time without contact.

         The father completed a different substance-abuse treatment program. He

maintained sobriety for a period of time but relapsed again, testing positive for

cocaine in December. In January 2020, the father began showing progress with

services. On April 3, the juvenile court found there were statutory grounds to

terminate the father’s rights but determined he should have additional time to work

on reunification. The court stated, “If [the father] is able to take steps to ensure he



1   The mother’s parental rights were terminated on April 3, 2020.
                                         3


will not relapse again and continues to make progress assuming full time care of

his daughter, he could regain custody of her. He has time to do so.”

       In May, the father’s sweat patch was positive for cocaine. On July 15, the

State filed a petition seeking termination of the father’s parental rights. He had

another positive sweat patch in September.          The termination hearing was

scheduled for October 26, but the father was hospitalized, and the hearing was

continued to December 30.

       On December 30, the father was again hospitalized, stating he had heart

problems after shoveling snow. The juvenile court denied the father’s request for

a continuance. The court determined a transcript would be provided to the father

before he presented his case. The State presented its case, and the remainder of

the hearing was continued to February 9, 2021.         On February 3, the father

requested another continuance, stating he had a long-term cardiac monitor and

needed to avoid stress. The court denied the motion on the ground the father had

not provided proof he could not participate in the hearing.

       On February 8, the father filed a renewed motion for a continuance, stating

he was under doctor’s advice to avoid stressful situations like court hearings. This

motion was denied at the hearing on February 9. The juvenile court determined it

was in the child’s best interests to proceed with the hearing. The father did not

personally appear at the hearing but was represented by counsel.

       The juvenile court terminated the father’s parental rights under section

232.116(1)(d) and (f) (2020). The court found:

       While [the father] is managing to significantly reduce his use of
       cocaine and have short periods of sobriety, he has not been able to
       demonstrate that he can sustain his sobriety over the past two years.
                                           4


         [The child] is young. She needs 24/7 care and supervision. She
         needs the stability and safety a drug free parent can provide. She
         deserves to live in a drug free environment with a parent who can
         meet her daily physical and emotional needs.

The court found termination of the father’s parental rights was in the child’s best

interests. The father appeals the juvenile court’s decision.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the child. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Continuance

         Although not specifically raised as an issue, the father’s petition on appeal

asserts the court improperly denied his motions for a continuance. The father

claims his right to testify at the termination hearing was thwarted by the court’s

denial of his motion for a continuance.

         The father has not cited any legal authority in support of his claim, and

therefore, we deem the issue waived. See Iowa R. App. P. 6.903(2)(g)(3) (“Failure

to cite authority in support of an issue may be deemed waiver of that issue.”); see

also Iowa Rs. App. P. 6.201(1)(d) (“The petition on appeal shall substantially

comply with form 5 in rule 6.1401.”); 6.1401–Form 5 (“[S]tate what findings of fact

or conclusions of law the district court made with which you disagree and why,
                                            5


generally referencing a particular part of the record, witnesses’ testimony, or

exhibits that support your position on appeal. . . . General conclusions, such as

‘the trial court’s ruling is not supported by law or the facts’ are not acceptable.”).

Furthermore, even if the issue was not waived, we would find the juvenile court did

not abuse its discretion by denying the father’s motion for a continuance. See In

re R.B., 832 N.W.2d 375, 378 (Iowa 2013) (noting we review a court’s ruling on a

continuance motion for an abuse of discretion and such motions “shall not be

granted except for good cause”). The child needed permanency, and it was in the

child’s best interests to proceed with the termination hearing.

         IV.    Sufficiency of the Evidence

         The father claims there is not sufficient evidence in the record to support

termination of his parental rights. “We will uphold an order terminating parental

rights where there is clear and convincing evidence of the statutory grounds for

termination.” In re T.S., 868 N.W.2d 425, 434 (Iowa Ct. App. 2015). “When the

juvenile court orders termination of parental rights on more than one statutory

ground, we need only find grounds to terminate on one of the sections to affirm.”

Id. at 435. We focus on the termination of the father’s parental rights under section

232.116(1)(f).2




2   Under section 232.116(1)(f), a parent’s rights may be terminated if the court finds:
                (1) The child is four years of age or older.
                (2) The child has been adjudicated a child in need of
        assistance pursuant to section 232.96.
                (3) The child has been removed from the physical custody of
        the child’s parents for at least twelve of the last eighteen months, or
        for the last twelve consecutive months and any trial period at home
        has been less than thirty days.
                                           6


       The father contests only the fourth element of section 232.116(1)(f)—

whether the child can be safely returned to his care. A child cannot be returned “if

by doing so the child would be exposed to any harm amounting to a new child in

need of assistance adjudication.” In re M.M., 483 N.W.2d 812, 814 (Iowa 1992).

“The threat of probable harm will justify termination, and the perceived harm need

not be the one that supported the child’s initial removal from the home.” Id. We

consider whether there is clear and convincing evidence to show a child could be

returned to a parent’s care at the time of the termination hearing. See In re A.M.,

843 N.W.2d 100, 111 (Iowa 2014).

       The father has a long history of cocaine use. Although he has completed

substance-abuse treatment programs, he continues to relapse. The father has not

been able to maintain sobriety on a long-term basis. We also note that the juvenile

court granted the father an additional six months in April 2020 and he was unable

to stay drug free for six months. He tested positive for cocaine in May and

September 2020. Additionally, the father failed to consistently participate in drug

screens and visitations. We recognize that the father made some progress in

improving his lifestyle by obtaining a residence and a vehicle. Overall, however,

his progress is too little and too late.

       We find there is clear and convincing evidence in the record to support the

juvenile court’s ruling that the statutory grounds for termination under section

232.116(1)(f) were met.




              (4) There is clear and convincing evidence that at the present
       time the child cannot be returned to the custody of the child’s parents
       as provided in section 232.102.
                                            7


       V.     Best Interests

       The father contends termination of his parental rights is not in the child’s

best interests. He states that he has a strong bond with the child and is able to

meet the child’s needs.

       In considering the child’s best interests, we “give primary consideration to

the child’s safety, to the best placement for furthering the long-term nurturing and

growth of the child, and to the physical, mental, and emotional condition and needs

of the child.” See In re P.L., 778 N.W.2d 33, 40 (Iowa 2010) (quoting Iowa Code

§ 232.116(2)). “It is well-settled law that we cannot deprive a child of permanency

after the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” Id.

       The father is not able to provide the stability the child needs. The child was

diagnosed with an adjustment disorder with anxiety. A report from her therapist

stated the child “display[ed] nervousness and worry related to her fear” about

where she would be living. In addressing the child’s best interests, the juvenile

court stated, “In two years he has not had documented sobriety for more than a

few months at a time despite his best efforts.” Although the father made limited

improvements, he cannot meet the child’s needs. We conclude termination of his

parental rights is in the child’s best interests.

       We affirm the decision of the juvenile court.

       AFFIRMED.